J-A31043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHESAPEAKE DESIGN BUILD, LLC                   IN THE SUPERIOR COURT OF
D/B/A/ BAYWIND HOMES                                 PENNSYLVANIA

                          Appellant

                     v.

CHERYL A. WIEDER

                          Appellee                  No. 1750 MDA 2013


                 Appeal from the Order entered August 29, 2013
                In the Court of Common Pleas of Dauphin County
                       Civil Division at No: 2009-CV-10112


BEFORE: BOWES, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                       FILED JANUARY 13, 2015

      Appellant, Chesapeake Design Build, LLC, d/b/a Baywind Homes,

appeals from the August 29, 2013 order finding it in civil contempt as a

discovery sanction. Orders finding a litigant in civil contempt as a discovery

sanction are not appealable.     Therefore, we quash this appeal for lack of

jurisdiction.

      On April 26, 2013, the trial court found Appellant in civil contempt for

failing to provide adequate responses to discovery requests. On August 29,

2013, after finding that Appellant failed to purge itself, the trial court

assessed $10,121.04 in attorneys’ fees as a discovery sanction. Appellant

appealed to this Court, and Appellee, Cheryl A. Wieder, moved to quash the

appeal. The motions panel denied the motion without prejudice to renew it

before the merits panel, which Appellee now has done.
J-A31043-14



       Orders imposing sanctions for discovery violations generally are

interlocutory and not appealable. See Stahl v. Redcay, 897 A.2d 478, 487

& n.2 (Pa. Super. 2006); Bruno v. Elitzky, 526 A.2d 781, 782-83 (Pa.

1987).

       The general rule in this Commonwealth is that a “contempt order
       imposing sanctions is final and appealable when entered . . . .”
       Conversely, “until sanctions or imprisonment is imposed, an
       order declaring a party in contempt is interlocutory.” However,
       when sanctions are imposed for failure to comply with a
       discovery order the order imposing sanctions is not reviewable
       until final disposition of the underlying litigation. This is so
       even though discovery sanctions are frequently imposed
       following a citation for civil contempt in an attempt to
       coerce compliance with the discovery order.

Fox v. Gabler, 547 A.2d 399, 404 (Pa. Super. 1988) (emphasis added);

see also Diamond v. Diamond, 715 A.2d 1190, 1193 (Pa. Super. 1998)

(noting that orders imposing discovery sanctions are not appealable until

entry of final judgment “even where the party refusing to provide discovery

is held in civil contempt in an effort to coerce compliance with a discovery

order”) (emphasis in original).1        This Court cannot reach the merits of an

appeal taken from a non-appealable order. In re Bridgeport Fire Litig.,

51 A.3d 224, 229 (Pa. Super. 2012).

       In response, Appellant cites several cases concerning appeals from

civil contempt citations. Appellant’s Brief at 11 (citing Rhoades v. Pryce,

____________________________________________


1
  Orders imposing sanctions for indirect criminal contempt are appealable
as collateral orders under Pa.R.A.P. 313. Diamond, 715 A.2d at 1194-95.



                                           -2-
J-A31043-14



874 A.2d 148 (Pa. Super. 2005) (en banc); Diamond v. Diamond, 792
A.2d 597 (Pa. Super. 2002); Lachat v. Hinchliffe, 769 A.2d 481 (Pa.

Super. 2001)). None of those cases, however, involved contempt entered as

a discovery sanction against a litigant under Pa.R.C.P. No. 4019 (providing

for discovery sanctions). See Rhoades, 874 A.2d at 149 (appellant found

in contempt of equitable distribution order entered in connection with final

divorce decree); Diamond, 792 A.2d at 599 (litigant’s attorney found in

contempt of order directing her to pay for accidental destruction of

documents); Lachat, 769 A.2d at 484-85 (litigants found in contempt of

final decree settling an equity action).   We also note that our decision in

Markey v. Marino, 521 A.2d 942 (Pa. Super. 1987), is distinguishable. In

Markey, we addressed the merits of sanctions orders entered against the

litigants’ former attorney. Id. at 944-45. Moreover, Markey predates our

Supreme Court’s decision in Bruno, 526 A.2d at 782-83 (holding that

discovery sanctions orders are interlocutory), as well as more recent

pronouncements of this Court.     See, e.g., Diamond, 715 A.2d at 1193;

Fox, 547 A.2d at 404.

     In this case, the order appealed from awarded Appellee attorneys’ fees

as a discovery sanction under Rule 4019.      The trial court’s civil contempt




                                    -3-
J-A31043-14



finding does not transform the order into a final order.2 Therefore, the order

is non-appealable.

       Application to quash appeal granted. Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2015




____________________________________________


2
  In its docketing statement, Appellant contended the order was collateral. A
collateral order is (1) separable from the main cause of action; (2) where
the right involved is too important to be denied review; and (3) where
delaying review until final judgment will cause the claim to be irreparably
lost. See Pa.R.A.P. 313. Appellant has not stated how the order meets
these three requirements.

We would note, however, that Appellant’s right to challenge the contempt
finding as a discovery sanction would not be lost if timely and properly
appealed after a final order is entered in this case.



                                           -4-